Order filed, March 16, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00198-CV
                                 ____________

            LAND-AIR MEDICAL TRANSPORT, INC., Appellant

                                            V.

                        CONCORD EMS, INC., Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                       Trial Court Cause No. 1120700


                                     ORDER

      The reporter’s record in this case was due November 12, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Laura Cuthrell, the court reporter, to file the record in this appeal
within 30 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.